Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on October 12, 2021. 

2. Claims 1-7, 11, and 14 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a specification unit stored in a memory, which specifies a relevant task template related to a changed task template on the basis of difference information from the changed task template in a case where any one of a plurality of task templates obtained by customizing a reference task template is changed; and a reflection unit stored in a non-transitory computer readable medium, which reflects contents of the change on the relevant task template specified by the specification unit, wherein the specification unit stored in the memory specifies a task template in which a value indicated by the difference information is less than a first threshold value as the relevant task template,” in independent claim 1, which are not found in the prior art of record.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

US 10,891,569 to Werner discloses dynamic configuration for a task may be modified such that one performance of the task in a workflow may be according to a different version of the task than another performance the same task in the same workflow. Task templates with dynamically discoverable tasks may be generated by a workflow engine service in order to be implemented as tasks in a workflow.

NPL to Long et al. discloses selecting task templates in robot programming.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192